Citation Nr: 1129566	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  11-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis, as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Hartford, Connecticut Department of Veterans' Affairs (VA) Regional Office (RO), located in Newington, Connecticut.  In that decision, the RO implicitly reopened and denied the claim for service connection for asbestosis.  The Veteran filed a notice of disagreement (NOD) in June 2010.  The RO furnished a statement of the case (SOC) in May 2011.  The Veteran filed a substantive appeal (via a VA Form 9) in May 2011.

As indicated above, the RO reopened the claim for service connection for asbestosis and addressed that claim on its merits.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for asbestosis has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to asbestosis as encompassing the two issues on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a respiratory disorder, to include asbestosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed rating decision of November 2007, the RO denied service connection for claimed asbestosis related lung disease, diagnosed as fibrotic lung disease with emphysema; and that decision is final.

2.  The evidence added to the record since the November 2007 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for asbestosis.


CONCLUSION OF LAW

Subsequent to the final November 2007 rating decision, new and material evidence has been presented to reopen the claim of service connection for asbestosis.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for claimed asbestosis related lung disease, diagnosed as fibrotic lung disease with emphysema in a November 2007 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The November 2007 rating decision denied the Veteran's claim for service connection for claimed asbestosis related lung disease, diagnosed as fibrotic lung disease with emphysema on the basis that there was no evidence that asbestosis or asbestosis related lung disease had been clinically diagnosed and there was no evidence that fibrotic lung disease with emphysema was incurred in or aggravated by service.  The pertinent evidence of record when the RO rendered the November 2007 rating decision included service treatment records which were absent of any treatment or complaints of lung problems, service personnel records which demonstrated the Veteran's military occupational specialty (MOS) was a machinist mate, private medical records with current medical diagnoses of lung disorders, a positive nexus opinion by a private physician, and a VA examination with a negative nexus opinion.

The new evidence of record submitted after the November 2007 RO decision includes private medical records, private medical opinions, and statements furnished by the Veteran.  In statements presented throughout the duration of the appeal the Veteran maintained that he was exposed to asbestos while serving in the U.S. Navy from March 1951 to March 1971 working as a machinist mate and that, following active service, he worked at Pfizer Corporation as a watch stander and control room operator with no exposure to asbestos.  An April 1986 chest x-ray demonstrated some scattered scars and fibrosis without localized or acute infiltrate.  A November 1998 statement by the Veteran's treating physician reported that the Veteran had provided a history of awareness of asbestos exposures in his work setting at Pfizer and that he believed that the asbestos exposure at Pfizer should be considered a significant contributing factor to the Veteran's asbestosis.  Finally, a June 2010 private physician opined that the Veteran's fibrotic lung disease was more likely than not related to his asbestos exposure.  Private treatment reports from January 2006 to December 2008 also reflect several diagnoses of asbestosis related lung disease, including obstructive airway disease with asbestos exposure, asbestos related lung disease, asbestos exposure, obstructive airway disease with interstitial fibrotic changes likely related to asbestos exposure, fibrotic lung disease suspected asbestos related, and asbestos related pleural and parenchymal disease. 

The new and material evidence relevant to reopening the Veteran's claim for service connection includes medical evidence of a current diagnosis of asbestos related lung diseases and private medical opinions, which are neither cumulative nor redundant, relate to unestablished facts, and raise a reasonable possibility of substantiating the claim.  Accordingly, presuming its credibility, the evidence received since the November 2007 decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a), and provides a basis to reopen the claim for service connection for asbestosis.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for service connection for asbestosis is reopened; and the appeal is granted to this extent only.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for PTSD, the Board must now conduct a de novo review.  Since the record evidence includes a diagnoses of several respiratory disorders which have been related to asbestos exposure, the Board broadly construes the issue, for purposes of this appeal, as entitlement to service connection for a respiratory disorder, to include asbestosis, as due to asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1)  service records demonstrate the Veteran was exposed to asbestos during service; (2)  development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3)  a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos- Related Diseases (May 11, 1988).  

As noted above, in statements presented throughout the duration of the appeal the Veteran maintained that he was exposed to asbestos while serving in the U.S. Navy from March 1951 to March 1971 working as a machinist mate and that following active service he worked at Pfizer Corporation as a watch stander and control room operator with no exposure to asbestos.  

Service treatment reports reflect no findings of a lung disability.  The entrance examination and report of medical history in March 1951 were absent of any complaints or findings of a lung disability.  Thereafter, periodic examinations revealed a normal clinical evaluation of the lungs and chest.  Finally, the March 1971 separation examination was absent of any complaints or findings of a lung disability and the clinical evaluation of the lungs and chest was normal.  

Service personnel records reflect that the Veteran served in the U.S. Navy with a MOS of a machinist mate from March 1951 until March 1971, approximately 20 years.  The Board notes that the MOS of a machinist mate has a high probability of exposure to asbestos.  In addition, the Board observes that exposure to asbestos in service was previously conceded by the RO.  

An April 1986 private chest x-ray demonstrated some scattered scars and fibrosis without localized or acute infiltrate.  

Private medical records reflect that the Veteran was noted to have complained of chest congestion as early as February 1992.  In July 1994 private radiology report demonstrated scattered fibrotic changes in both lung fields and COPD changes noted as suggestive of residual pneumonia.  Subsequent private treatment reports through October 2009 reflect that the Veteran was diagnosed with dyspnea, asbestosis, COPD, pulmonary fibrosis, interstitial lung disease, obstructive airway disease, restrictive lung disease, bronchitis, bullous disease, emphysema, fibrotic lung disease and asbestos exposure.  

Notably, private treatment reports from January 2006 to December 2008 also reflect several diagnoses of respiratory disorders related to asbestos exposure, including obstructive airway disease with asbestos exposure, asbestos related lung disease, asbestos exposure, obstructive airway disease with interstitial fibrotic changes likely related to asbestos exposure, fibrotic lung disease suspected asbestos related, and asbestos related pleural and parenchymal disease.

The evidence of record also includes several conflicting medical opinions.  A November 1998 statement by the Veteran's private treating physician, Dr. J.S.U. reported that the Veteran had provided a history of awareness of asbestos exposures in his work setting at Pfizer and based on this report and a statement from a co-worker, Dr. J.S.U. believed that the asbestos exposure at Pfizer should be considered a significant contributing factor to the Veteran's asbestosis.  An April 2007 letter from Dr. J.S.U. reports that the Veteran suffered from fibrotic lung disease with both radiologic and pulmonary function abnormalities consistent with asbestos exposure as a contributing etiologic factor.  In an October 2007 VA examination, the Veteran was diagnosed with emphysema and fibrotic lung disease with no chromatography (CT) evidence of asbestos related disease.  The October 2007 VA examiner found that pleural plaques developed prior to the development of fibrotic lung changes and it was less likely that the Veteran's emphysema and fibrotic lung disease were related to asbestos exposure during military service.  Finally, in June 2010, Dr. J.S.U. opined that the Veteran's fibrotic lung disease was more likely than not related to the Veteran's asbestos exposure.  

In considering the Veteran's MOS of a machinist mate during his 20 years of active service in the Navy, the post service medical evidence of several diagnoses of lung disabilities due to asbestos exposure, the April 1986 private chest x-ray demonstrated some scattered scars and fibrosis without localized or acute infiltrate the November 1998 statement by Dr. J.S.U. indicating post service exposure to asbestos as reported by the Veteran, the later private medical opinions in April 2007 and June 2010 by Dr. J.S.U. indicating the Veteran's diagnosed fibrotic lung disease was related to asbestos exposure, and the VA examiner's October 2007 negative opinion which was furnished prior to additional medical evidence added to the file, the Board finds that a VA opinion is necessary to determine whether the Veteran's current respiratory disorder was caused by asbestos exposure during his military service or is otherwise related to his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims file to a the same VA examiner who performed the October 2007 examination, or, if he is unavailable, a similar respiratory specialist, to review the claims file, including:  (1) a copy of this remand; (2) the April 1986 private chest x-ray; (3) the November 1998 statement by Dr. J.S.U. indicating post service exposure to asbestos; (4) the April 2007 private medical nexus opinion; (5) the October 2007 VA examiner's opinion; (6) the June 2010 private medical nexus opinion; and (7) the private treatment records demonstrating diagnoses of asbestos related lung disabilities.  

The examiner is then asked to furnish an opinion on the following:

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any currently diagnosed respiratory disorder that is related to the asbestos exposure incurred during the his active service, from March 1951 to March 1971, in which he served as a machinist mate? (Please note, the MOS of a machinist mate has a high probability of exposure to asbestos and exposure to asbestos in service has been conceded).  

(b).  If the examiner finds that the Veteran does not have a currently diagnosed respiratory disorder which is related to asbestos exposure in service, is it at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty from March 1951 to March 1971; or that such disorder was caused by any incident or event that occurred during such period?  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner finds that they cannot provide an opinion as it would be speculative to conclude that the disability was causally or etiologically connected to service, the examiner should explain the reasons for why such opinion would be too speculative.  The report of the examination should be associated with the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


